Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered March 24, 1987, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The claimed errors which allegedly occurred during cross-examination of the defendant and his witnesses and during summation, are, for the most part, unpreserved for appellate review (CPL 470.05 [2]). Moreover, none of the instances of alleged prosecutorial misconduct, singly or in combination, served to deprive the defendant of a fair trial (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837).
Additionally, we note that the sentence imposed was a proper exercise of discretion and was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Brown, Rubin and Sullivan, JJ., concur.